Citation Nr: 0533820	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for drug dependence. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to an increased evaluation for narcolepsy, to 
include claim for cataplexy, currently evaluated as 80 
percent disabling. 

4.  Entitlement to an earlier effective date for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at a local 
hearing before a Decision Review Officer in April 2004 and 
before the undersigned Judge at the RO in July 2005.

In a July 2004 written statement, the veteran indicated that 
a claim and unmistakable error has been committed pertaining 
to his TDIU claim.  It is unclear whether the veteran is 
raising a separate claim for clear and unmistakable error 
(CUE) or advancing argument involving the issues currently on 
appeal.  The RO should inquire into this matter. 

The issues of entitlement to an increased evaluation for 
narcolepsy, to include claim for cataplexy, and entitlement 
to an earlier effective date for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a September 2002 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issues 
of entitlement to service connection for drug dependence and 
bilateral hearing loss. 


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to service connection for 
drug dependence and bilateral hearing loss.   38 U.S.C.A. § 
7105 (West Supp. 2005); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

In this case, the Board finds nothing in the legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.  Thus, 
the veteran will not be prejudiced by the Board proceeding to 
a decision in this matter.

II. Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement dated September 5, 2002, the veteran 
specifically indicated that he wished to withdraw his appeal 
as to the issues of entitlement to service connection for 
drug dependence and bilateral hearing loss.  Accordingly, 
this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issues of service connection for drug dependence and 
bilateral hearing loss and there effectively remains no 
allegation of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to these issues.


ORDER


The appeal as to the issues of entitlement to service 
connection for drug dependence and bilateral hearing loss is 
dismissed.  To this extent, the appeal is dismissed.


REMAND

The veteran indicated at his hearing before the undersigned 
Judge that he was awarded Social Security Administration 
disability (SSA) benefits effective in 1980.   The SSA 
records are not included in the claims file.  The SSA records 
may be pertinent to the claim on appeal.  Appropriate action 
to obtain all records associated with any Social Security 
claim must be accomplished before adjudication can be made on 
the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (VA must obtain records form the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new evidence and re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


